Citation Nr: 0420515	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  03-36 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957, and from May 1960 to April 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's claims of entitlement to service connection for 
a back disorder and a shoulder disorder are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the veteran if further action is required 
on his part.

REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims.  This law also eliminated the 
concept of a well-grounded claim.  On August 29, 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits." 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  A review of the record shows the veteran 
was notified of the VCAA as it applies to his present appeal 
by correspondence dated in January 2001.

In this regard the Board notes that the VCAA requires VA to 
make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Such assistance 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the VA and 
authorizes it to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In 
claims for disability compensation, such assistance shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim. See 38 U.S.C.A. § 
5103A(d).

The veteran claims that he fell from a truck, in 1960 or 
1961, during service and injured his back and shoulder.  

Service medical records reveal complaints of a sore shoulder 
in November and December 1960, and June 1961.  In November 
1961 he fell through a hatch and struck his right flank.  

The Board finds that the veteran has not been afforded an 
examination as to his back and shoulder complaints.  The 
veteran should be accorded an examination and a medical 
opinion should be obtained as to whether it is as likely as 
not that a current back disorder and a current shoulder 
disorder are related to a back and/or shoulder injury he 
sustained during his second period of service from May 1960 
to April 1964.

Prior to this examination, the RO should obtain and associate 
with the claims file all outstanding pertinent medical 
records.  In this case, there are no medical treatment 
records in the claims file post service until the veteran's 
initial visit to the VAMC in June 1999.  His first orthopedic 
clinical visit was in January 2000 when he received treatment 
for a left shoulder disorder.  He was later seen for 
complaints of right shoulder pain and X-rays of the right 
shoulder resulted in an impression of degenerative change.

While the veteran claims his right shoulder and back were 
injured in service.  The Board notes that the RO initially 
denied service connection for a left shoulder disorder based 
on VA treatment records dated in 2000.  The RO thereafter 
also denied service connection for a right shoulder disorder.  
Accordingly, the claims are REMANDED for the following 
actions:

1.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment for his back and 
shoulder disorder since April 1964.  The 
RO should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.

2.  The veteran should be scheduled for 
an examination by an appropriate 
specialist for an opinion as to whether 
it is as likely as not that any current 
back or shoulder disorder began during 
his military service or is related to any 
incident of such service.  The claims 
folder must be available to the examiner.  
The examiner should elicit a detailed 
history from the veteran regarding his 
back and shoulder problems during service 
and after service.  The examiner should 
provide an opinion as to whether it is as 
likely as not that any current back or 
shoulder disorder began during his 
military service or is related to any 
incident of such service.

3.  After completion of the above, the RO 
should re-adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

